                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

RONALD PAUL KNOWLES,                               )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )       NO. 1:19-cv-00069
                                                   )
ROBYN DELL KNOWLES, et al.,                        )       JUDGE CAMPBELL
                                                   )
     Defendants.                                   )

                                              ORDER

         Pending before the Court is Plaintiff’s Emergency Motion for a Temporary Restraining

Order and Preliminary Injunction. (Doc. No. 2). Through the Motion, Plaintiff requests that the

Court enjoin Defendants “[f]rom engaging in, and or, perpetuating further ‘Corrupt Racketeering

Activities,’ including: (1) extortion under color of law, (2) witness tampering, (3) obstruction of

justice, (4) extortion through fraudulent orders, (5) subordinating perjury, (6) conspiring with trial

court judges to deny due process and engage in ‘Corrupt Racketeering Activities,’ (7) conspiring

with appellate court judges to deny due process and engage in ‘Corrupt Racketeering Activities,’

and underlying abuses of process leading to ‘Racketeering Activities’ including: (1) ignoring

discovery requests, (2) making false statements during proceedings, and other vexatious litigation

tactics.” (Doc. No. 2).

         In determining whether to issue a temporary restraining order (“TRO”) or a preliminary

injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure, the Court is to consider:

(1) the plaintiff’s likelihood of success on the merits; (2) whether the plaintiff may suffer

irreparable harm absent the injunction; (3) whether granting the injunction will cause substantial




       Case 1:19-cv-00069 Document 7 Filed 08/23/19 Page 1 of 2 PageID #: 34
harm to others; and (4) the impact of the injunction on the public interest. See, e.g., Doe v. Univ.

of Cincinnati, 872 F.3d 393, 399 (6th Cir. 2017).

        The plaintiff bears the burden of demonstrating his entitlement to a TRO or a preliminary

injunction, and his burden is a heavy one. Injunctive relief is “an extraordinary remedy which

should be granted only if the movant carries his or her burden of proving that the circumstances

clearly demand it.” Overstreet v. Lexington-Fayette Urban Cnty. Gov’t., 305 F. 3d 566, 573 (6th

Cir. 2002). “Perhaps the single most important prerequisite for the issuance of a preliminary

injunction is a demonstration that if it is not granted the applicant is likely to suffer irreparable

harm before a decision on the merits can be rendered.” Wright & Miller, Federal Practice and

Procedure § 2948.1. A plaintiff's harm will be considered irreparable “if it is not fully compensable

by monetary damages.” Overstreet, 305 F.3d at 578.

        Based on the filings by Plaintiff, the Court concludes Plaintiff has not demonstrated a

strong or substantial likelihood of success at this stage of the proceedings because the material

facts relating to Plaintiff’s claims have not been established. Therefore, Plaintiff’s Emergency

Motion for a Temporary Restraining Order and Preliminary Injunction (Doc. No. 2) is DENIED.1

        It is so ORDERED.

                                                             ________________________________
                                                             WILLIAM L. CAMPBELL, JR.
                                                             UNITED STATES DISTRICT JUDGE




1
 Plaintiff also appears to request a hearing. (See Doc. No. 5). The Court views a hearing as unnecessary,
and therefore this request is denied.

                                                    2

      Case 1:19-cv-00069 Document 7 Filed 08/23/19 Page 2 of 2 PageID #: 35
